DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark R. Kresloff (Reg. 42766) per email communication on 08/02/2022 following a telephone interview on 07/29/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 07/22/2022):

Claim Amendments:

1. (Currently Amended) A method of performing, by a user equipment (UE), a beam failure recovery (BFR) in a wireless communication system, the method comprising: 
receiving configuration information which is related to the BFR, wherein the configuration information includes information for i) a Beam Failure Detection Reference Signal (BFD RS) set and ii) a RS set for candidate beam identification;
performing beam failure detection, wherein the beam failure detection is performed based on a measurement for the BFD RS set;
transmitting a beam failure recovery request (BFRQ) based on a Physical Uplink Control Channel (PUCCH) resource; and
transmitting a Medium Access Control-Control Element (MAC-CE) related to the BFR which includes information for a RS determined based on the RS set for the candidate beam identification,
wherein, i) based on the BFD RS set being based on a plurality of BFD RS sets, ii) based on each of the plurality of BFD RS sets being related to each of a plurality of Transmission and Reception Points (TRPs) and iii) based on the RS set for the candidate beam identification being based on a plurality of RS sets for the candidate beam identification:
each of the plurality of RS sets for the candidate beam identification is related to each of the plurality of BFD RS sets, respectively,
the BFRQ is transmitted based on one of a plurality of PUCCH resources which are configured to be associated with the plurality of BFD RS sets,
the MAC-CE related to the BFR includes i) information for at least one BFD RS set and ii) information for at least one RS,
the information for at least one RS includes an ID of a RS determined based on one of the plurality of RS sets for the candidate beam identification, and
the information for at least one BFD RS set includes an ID for a BFD RS set in which the beam failure is detected among the plurality of BFD RS sets.

12. (Currently Amended) A user equipment (UE) performing a beam failure recovery (BFR) in a wireless communication system, the UE comprising: 
one or more transceivers; 
one or more processors configured to control the one or more transceivers; and 
one or more memories operatively connected to the one or more processors and configured to store instructions performing operations based on being executed by the one or more processors, 
wherein the operations comprise:
receiving configuration information which is related to the BFR, wherein the configuration information includes information for i) a Beam Failure Detection Reference Signal (BFD RS) set and ii) a RS set for candidate beam identification;
performing a beam failure detection, wherein the beam failure detection is performed based on a measurement for the BFD RS set;
transmitting a beam failure recovery request (BFRQ) based on a Physical Uplink Control Channel (PUCCH) resource; and
transmitting a Medium Access Control-Control Element (MAC-CE) related to the BFR which includes information for a RS determined based on the RS set for the candidate beam identification, 
wherein, i) based on the BFD RS set being based on a plurality of BFD RS sets, ii) based on each of the plurality of BFD RS sets being related to each of a plurality of Transmission and Reception Points (TRPs) and iii) based on the RS set for the candidate beam identification being based on a plurality of RS sets for the candidate beam identification:
each of the plurality of RS sets for the candidate beam identification is related to each of the plurality of BFD RS sets, respectively,
the BFRQ is transmitted based on one of a plurality of PUCCH resources which are configured to be associated with the plurality of BFD RS sets,
the MAC-CE related to the BFR includes i) information for at least one BFD RS set and ii) information for at least one RS,
the information for at least one RS includes an ID of a RS determined based on one of the plurality of RS sets for the candidate beam identification, and
the information for at least one BFD RS set includes an ID for a BFD RS set in which the beam failure is detected among the plurality of BFD RS sets.
  
22. (Currently Amended) A method of performing, by a base station, a beam failure recovery (BFR) in a wireless communication system, the method comprising: 
transmitting configuration information which is related to the BFR, wherein the configuration information includes information for i) a Beam Failure Detection Reference Signal (BFD RS) set and ii) a RS set for candidate beam identification;
based on a beam failure detection, receiving a beam failure recovery request (BFRQ) based on a Physical Uplink Control Channel (PUCCH) resource, wherein the beam failure detection is performed, by a user equipment (UE), based on a measurement for the BFD RS set,
receiving a Medium Access Control-Control Element (MAC-CE) related to the BFR which includes information for a RS determined based on the RS set for the candidate beam identification,
wherein, i) based on the BFD RS set being based on a plurality of BFD RS sets, ii) based on each of the plurality of BFD RS sets being related to each of a plurality of Transmission and Reception Points (TRPs) and iii) based on the RS set for the candidate beam identification being based on a plurality of RS sets for the candidate beam identification:
each of the plurality of RS sets for the candidate beam identification is related to each of the plurality of BFD RS sets, respectively,
the BFRQ is received based on one of a plurality of PUCCH resources which are configured to be associated with the plurality of BFD RS sets,
the MAC-CE related to the BFR includes i) information for at least one BFD RS set and ii) information for at least one RS,
the information for at least one RS includes an ID of a RS determined based on one of the plurality of RS sets for the candidate beam identification, and
the information for at least one BFD RS set includes an ID for a BFD RS set in which the beam failure is detected among the plurality of BFD RS sets.

Reasons for Allowance
Claims 1-4, 6-11, 13-14 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of performing, by a user equipment (UE), a beam failure recovery (BFR) in a wireless communication system, the method comprising: 
receiving configuration information which is related to the BFR, 
wherein the configuration information includes information for i) a Beam Failure Detection Reference Signal (BFD RS) set and ii) a RS set for candidate beam identification;
performing beam failure detection, 
wherein the beam failure detection is performed based on a measurement for the BFD RS set;
transmitting a beam failure recovery request (BFRQ) based on a Physical Uplink Control Channel (PUCCH) resource; and
transmitting a Medium Access Control-Control Element (MAC-CE) related to the BFR which includes information for a RS determined based on the RS set for the candidate beam identification,
wherein, i) based on the BFD RS set being based on a plurality of BFD RS sets, ii) based on each of the plurality of BFD RS sets being related to each of a plurality of Transmission and Reception Points (TRPs) and iii) based on the RS set for the candidate beam identification being based on a plurality of RS sets for the candidate beam identification:
each of the plurality of RS sets for the candidate beam identification is related to each of the plurality of BFD RS sets, respectively,
the BFRQ is transmitted based on one of a plurality of PUCCH resources which are configured to be associated with the plurality of BFD RS sets,
the MAC-CE related to the BFR includes i) information for at least one BFD RS set and ii) information for at least one RS,
the information for at least one RS includes an ID of a RS determined based on one of the plurality of RS sets for the candidate beam identification, and
the information for at least one BFD RS set includes an ID for a BFD RS set in which the beam failure is detected among the plurality of BFD RS sets.


Regarding claims 12 and 22, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 13, 18-19, 21, 25-26 and 28, these claims depend from one of claims 1, 12 and 22 and thus are allowed for the same reason stated above for claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411